DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                   Priority under 35 U.S.C. 119
2.           Acknowledgment is made of a claim for foreign priority under 35U.S.C. 119(a)-(d) or (f), and a certified copy of the priority document has been received.

                                               Information Disclosure Statement
3.           All documents cited in the Information Disclosure Statement filed on 8/19/19 are considered by examiner.

                                                                   Drawings
4.           All drawings filed on 8/19/19 are approved by examiner.


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



7.	Claims 7-9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over CN202856609 (hereinafter “’609”) in view of CN103944549 (hereinafter “’549”).

Regarding claim 7, ‘609 (e.g., Fig. 1) shows a driver for a power device, comprising: a voltage providing module (100), configured to provide a voltage required for the power device (800); a drive signal isolation module (200), comprising a signal input end and a signal output end isolated with each other, the signal input end being configured to receive an external drive signal (from 100), and the signal output end being connected to a control end of the power device (800) and configured to provide an isolation drive signal for the power device (800); a short circuit/overcurrent protection module (400), connected to a drain electrode of the power device, and configured to cut off the power device when at least one of a short circuit and an overcurrent occurs for the power device; an under-voltage protection module (500), connected to a node between the drive signal isolation module and the power device, and configured to cut off an input of the isolation drive signal to the power device when an input voltage is under voltage; and an over-temperature protection module (300), connected to the node between the drive signal isolation module and the power device, and configured to cut off the input of the isolation drive signal to the power device selectively according to a temperature of the driver.  
	‘609 does not show a Miller clamp module, connected to a drive end of the power device, and configured to remove Miller effect.
	However, ‘549 (e.g., Fig. 5) discloses also a driver power device (Qsw), that comprises a Miller clamp module (Qoff, R1, C, see abstract of ‘549), connected to a drive end of the power device, and configured to remove Miller effect.
a gate pole positive voltage spike caused by Miller currents effectively suppressed” (abstract of ‘549).

Regarding claim 8, ‘609 shows the voltage providing module comprises: a DC-DC module (100), comprising a voltage input end and a voltage output end isolated with each other, the voltage input end being connected to an external voltage providing source, the voltage output end being connected to the power device, the DC-DC module (100) being configured to convert an input voltage of an external voltage providing source to the voltage required for the power device (800).

Regarding claim 9, ‘609 shows wherein, the drive signal isolation module (200) further comprises: a magnetic isolation device (e.g., transformer), configured to isolate the signal input end and the signal output end.

Regarding claim 11, ‘609 shows wherein, the over-temperature protection module (300) comprises: a temperature detection unit, configured to detect the temperature of the driver; and a drive signal switching off unit, configured to cut off the input of the isolation drive signal for the power device (800) selectively according to the temperature of the driver.

Regarding claim 12, ‘609 shows wherein, the power device (800) is at least one of a silicon carbide metal-oxide-semiconductor field-effect transistor and a gallium nitride high electron mobility transistor.

Allowable Subject Matter
8.	Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

9.	None of prior art of record taken alone or in combination shows wherein, the short circuit/over-current protection module comprises: a short circuit/overcurrent detection unit, configured to detect whether at least one of the short circuit and the overcurrent occurs for the power device; a soft switching off unit, configured to cut off an input of the signal input end when at least one of the short circuit and the overcurrent occurs for the power device, so as to suppress a generation of a high voltage peak of the power device, and a reset unit, configured to receive a recovery signal inputted outside when the short circuit or the overcurrent occurs for the power device, to control the soft switching off unit to stop cutting off the input of the isolation drive signal as recited in claim 10.

				Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NGUYEN whose telephone number is (571)272-2081.  The examiner can normally be reached on 8 hours 9am-5pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MATTHEW V NGUYEN/Primary Examiner, Art Unit 2838